UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to Commission File Number: 1-12584 ADEONA PHARMACEUTICALS, INC. (Name of small business issuer in its charter) Nevada 13-3808303 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 3930 Varsity Drive Ann Arbor, MI (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (734) 332-7800 Securities registered pursuant to Section 12(b) of the Act: Common Stock, $0.001 par value per share Securities registered pursuant to Section 12(g) of the Act: None. (Title of Class) Indicate by check mark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, a non-accelerated file, or a smaller reporting company.See the definitions of “large accelerated filer,“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-Accelerated filer o Smaller reporting company ý (Do not check if a smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes  No ý As of May 10, 2010, the registrant had 21,756,772 shares of common stock outstanding. ADEONA PHARMACEUTICALS, INC. FORM 10-Q TABLE OF CONTENTS Page PART I.—FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) 2 Consolidated Statements of Operations (Unaudited) 3 Consolidated Statement of Equity (Unaudited) 4 Consolidated Statement of Cash Flows (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Conditions and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risks 33 Item 4T. Controls and Procedures 33 PART II—OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 51 Item 4. Reserved and Removed 51 Item 5. Other Information 51 Item 6. Exhibits 52 SIGNATURE 53 1 PART I.—FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Adeona Pharmaceuticals, Inc. and Subsidiaries (A Development Stage Company) Consolidated Balance Sheets (Unaudited) Assets March 31, 2010 December 31, 2009 (Unaudited) (Audited) Current Assets Cash $ $ Accounts receivable - net of allowance of $43,472 and $21,481 Other Total Current Assets Property and equipment Goodwill Deposits and other assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Accounts payable $ $ Accrued liabilities Current portion of capital lease Total Current Liabilities Long Term Liabilities: Accounts payable Capital lease Total Liabilities Stockholders' Equity Preferred stock,$0.001 par value; 10,000,000 shares authorized, none issued and outstanding - - Common stock,$0.001 par value; 100,000,000 shares authorized, 21,671,445 issued and 21,589,963 outstanding and 21,530,834issued and 21,449,352outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Subscription Receivable - ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to unaudited consolidated financial statements 2 Adeona Pharmaceuticals, Inc. and Subsidiaries (A Development Stage Company) Consolidated Statements of Operations (Unaudited) For the three months ended March 31, January 8, 2001 (Inception) to March 31, 2010 Net Revenues $ $
